DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a product handle insertion mechanism” in claim 21 on line 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation, “a product handle insertion mechanism” on line 4.  The specification as filed does not provide sufficient detail to describe the structure of what can be construed as “a product handle insertion mechanism” commensurate with 35 U.S.C. 112f and 35 U.S.C. 112a and therefore lacks adequate written description for the claimed subject matter.  That is, “a product handle insertion mechanisms” has been disclosed on page 2, lines 5 and 20; page 5, lines 10-11, 27 and page 7, lines 23-27 but these portions of the specification do not describe the above claimed element in full, clear and concise terms.  Therefore, the claim fails to comply with the written description requirement of 35 U.S.C. 112a. 
Claims 22-31 are rejected based on their dependence to claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites in the preamble “A method of producing a baked or fried cake product.”  The body of the claim recites on lines 2, 4, 6, 9, 11, 14, 15 and 18, steps of “providing” a mold, a product handle insertion mechanism, a heating element, a dipping tray, a robotic tool, an open container of liquid coating material, a robotic dipping tool and a drying station.  Each of, “a mold”, “a heating element”, “a dipping tray”, “a robotic tool”, “a robotic dipping tool” and “a drying station” are all recited as being “designed” to perform a particular function.  However, the claim does not positively recite any active method step associated with each of the above elements, other than providing the elements.  Therefore, the body of the claim is not seen to be consistent with the preamble, because the preamble indicates that the method is directed to producing a baked or fried cake product, but the body of the claim only recites steps of providing elements that are designed to perform various functions associated with producing a baked or fried cake product.  It is noted that on lines 4-5, claim 21 recites an active step of, “wherein a handle, a stick or a post is inserted into the raw dough or batter product.”
Claim 21 recites the limitation, “a product handle insertion mechanism,” on line 4.  The specification is not seen to provide disclosure of adequate structure of a mechanism to perform the claimed function of inserting a product handle.  To one of skill in the art, there would have been many different mechanisms by which a product handle can be inserted and therefore the limitation of “a product handle insertion mechanism” does not adequately identify what structure performs the function of inserting a product handle.
Claims 22-31 are rejected based on their dependence to claim 21.
Claim 22 recites the limitation, “reliably insert….”  It is not clear as to what it means to “reliably” insert the handle, stick or post as opposed to simply inserting the handle, stick or post, thus making the scope of the claim unclear. 
Claim 25 recites the limitation, “wherein the mold is rectangular, square, spherical, triangular or a combination of shapes.”  This limitation is not clear as to whether a combination of shapes is intended to refer to a combination of a rectangle, square, sphere and triangle, or any combination of shapes.
Claim 26 recites, “wherein the mold comprises any suitable material, including aluminum, steel, cast iron, non-stick material, composite material or a combination thereof.”  It is not clear as to whether the limitations following the term “including” are examples of materials or whether the claim requires “any material” together with aluminum, steel, cast iron, non-stick material, composite material or a combination thereof.  Furthermore, it is not clear as to what material can be construed to be “suitable material” thus making the scope of the claim unclear.
Claim 28 recites the limitation, “the handle.”  As claim 21 recites that “a handle, a stick or a post” is inserted into the raw dough or batter product, it is not clear as to whether claim 28 only requires the end opening to operatively communicate with only the handle or whether the end opening is to operatively communicate with the handle, the stick or the post.
Claim 31 recites the limitation, “wherein the dipping tray comprises a plurality of product.”  It is not clear as to what the term “product” is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Acampora (US 20140272022) in view of Definition of “cake”, “Oliver - Chocolate Chip Pancake and Sausage on a Stick” (referred to herein as “Oliver”) and Meier (WO 9901040), and in further view of “Fudge Puppies”, Raimondi (US 9254000), Farid (US 20140030399), Fessler (WO0019838) and Storek (WO 2013026051).
Regarding claim 21, Acampora discloses a method of producing a baked or fried dough product (see the abstract; paragraph 3, 5, 6, 35) comprising: providing a mold, wherein the mold comprises a top half (see figure 1, item 16), a bottom half (figure 1, item 12, 14) and an end opening (figure 1, item 21; paragraph 85) and wherein the mold is designed to hold a raw dough or batter product (see at least, the abstract “uncooked dough”; paragraph 14). 
Acampora further teaches providing a heating element to bake the raw dough or batter product or heat oil to fry the raw dough or batter product to form a baked or fried cake product (see paragraph 35).  
Regarding the limitation of, “a baked or fried cake product” it is noted that since Acampora teaches that the product can be dough based, and baked or fried and further where the product can comprise sweet fillings (paragraph 6) or can be a pastry (paragraph 5) that Acampora further suggests that the product is a cake product.  This is further supported by the definition of cake, which can be a molded mass of food.  It is further noted, that “Oliver” further teaches pancake dough on a stick (see page 1, bottom of the page: “Fluffy pancake dough sprinkled with chocolate chips” “popsicle”).  As Acampora is not limiting as to the particular type of dough or batter based product, to modify Acampora to produce a baked or fried cake product would thus have been an obvious matter of engineering and/or design based on known types of dough or batter based foods that can be provided on a stick. 
Regarding the limitation of, “providing a product handle insertion mechanism, wherein a handle, a stick or a post is inserted into the raw dough or batter product” it is noted that Acampora teaches that the stick is inserted into the draw dough or batter product, since the stick is to be ovenable or able to withstand frying conditions (see paragraph 75-76).  At paragraph 78, Acampora discloses filling the mold with dough and filling and then discloses at paragraph 83 that a stick is positioned in the dough with subsequent addition of more dough, thus teaching a handle, stick or post inserted into the raw dough or batter product.    In view of the rejection under 35 U.S.C. 112a and 112b, neither the claims or specification provide any specificity as to a particular structure for a product handle insertion mechanism.  As such, this can be construed to read on any mechanism for providing a handle to be inserted into the dough or batter product.  As Acampora already discloses that the stick is inserted into the dough product prior to cooking, it would have been obvious to one having ordinary skill in the art to have provided some form of mechanism, whether mechanical or by a user inserting sticks.  
If it could have been construed that the claim differed from Acampora in this regard, then it is further noted that Meier teaches that it has been desirable in the art of inserting sticks into food products, for the food product to be placed into a mold (see figure 1, item 19; page 8, lines 19-30) and where after depositing the food into the mold the mold is transferred to a product handle insertion mechanism (see figure 1, item 11; page 8, lines 6-8).  Acampora already teaches inserting the stick into the raw dough, as discussed above, and further teaches the desirability for the process to be automated (see paragraph 106 - “automatic food product dispensers”).  To thus modify Acampora and to use a product handle insertion mechanism would thus have been obvious to one having ordinary skill in the art, for the purpose of streamlining automation to produce the baked or fried product on a stick.
Claim 21 differs from the above combination in specifically reciting, “providing a dipping tray, wherein the dipping tray is designed to hold a plurality of the baked or fried cake product, providing a robotic tool, wherein the tool is designed to grab the handle, the stick or the post in the baked or fried cake product and move the baked or fried cake product to the dipping tray, providing an open container of a liquid coating material, providing a robotic dipping tool, wherein the dipping tool is designed to place the full dipping tray into the container of the liquid coating material and then remove the full dipping tray from the container after the baked or fried cake product is coated, and providing a drying station, wherein the drying station is designed to secure the full dipping tray until the coated baked or fried cake product is dried.”
Regarding an open container of a liquid coating material, it is noted that Acampora is not seen to be limiting as to the particulars of the baked product.  Furthermore, “Fudge Puppies” further evidences that it has been desirable to coat a cooked dough or batter based food product that is on a stick, with a coating.  By teaching melting chocolate chips and that the baked dough or batter product with the stick therein is dipped into the melted chocolate to cover (see page 3, step 4), it would have been obvious to one having ordinary skill in the art that “Fudge Puppies” is teaching an open container with a liquid coating material (see page 3).  Furthermore, Raimondi teaches that it has been desirable to provide food items (column 3, lines 23-27) that are on a stick (see the abstract) and where the food on a stick can be desirably coated with a coating (see column 1, lines 55-64) and where the coating is provided in an open container of a liquid coating material (see figure 3, item 112, 118; column 4, lines 47-51).  To thus modify the combination and to provide an open container of a liquid coating material would have been obvious to one having ordinary skill in the art, for the purpose of providing an added flavoring to the exterior of the baked or fried cake product.
Regarding the dipping tray designed to hold a plurality of baked or fried cake product, the claim differs from the above combination in this regard.
However, Fessler teaches food products on a stick (see page 1, line 26 - “ice lolly”) and where the product can be other types of foods as well (see page 1, lines 20-22) and where the product can be transferred to a “dipping tray” which is then lowered into a dipping vessel for coating the food product (figure 1, item 12, 13, 14; page 6, lines 22-30).  Farid also teaches a dipping tray for holding multiple food items on a stick that are desirably coated on an exterior (see figure 2a).  The Acampora/ “Oliver”/Meier/ “Fudge Puppies” / Raimondi combination already teaches that it has been desirable to dip products on sticks, that are similar to those already suggested by Acampora for coating the exterior.  The combination further teaches automating such a dipping via a robotic tool, as taught by Raimondi.  To thus modify the combination and provide a dipping tray that can hold a plurality of baked items would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to simultaneously coat more than one baked food product on a stick at a time.
Regarding the limitation of providing a robotic tool designed to grab the handle and move the baked or fried cake product to the dipping tray, it is noted that Fessler teaches a robot 5 is used to transfer the product 6 from trays 7 to the slat conveyor that is used for dipping the food into the open container (see at least, page 6, lines 16-30).  The slat conveyor as taught by Fessler can be construed as a “dipping tray.”  Raimondi also teaches that the robotic arm can be used for skewering foods (see column 4, lines 12-23), thus further teaching that the robotic arm has been known in the art to be able to provide multiple manipulations for processing foods.  To thus modify the combination and use a robotic tool for placing multiple baked or fried cake products onto the dipping tray would have been obvious to one having ordinary skill in the art for the known purpose of automating the process of coating the exterior of the baked or fried food product.
Regarding the limitation of a robotic dipping tool designed to place the full dipping tray into the container of the liquid coating and the remove the full dipping tray from the container, it is noted that Raimondi already teaches the use of multi-axis robotic arms to grasp the product on a stick for dipping (see the abstract).  Furthermore, Meier also teaches that it has been known to use robotic tools for further manipulating foods that are on a stick for subsequent coating (see figure 1, item 15; page 6, lines 19-23).  Storek further teaches that it has been known to use robotic tools (see paragraph 76 - “a general-purpose robotic arm”) for lifting and submerging a dipping tray (container 104) into liquid containers (see figure 1A, item 106, 108) and where the liquid can be various liquids and coating liquids (see paragraph 32).  Storek further teaches that the robotic arm can also be used for moving the containers into the dipping liquids and can further position the container into an unloading position and hwere the process can be fully automated (see paragraph 122).  To thus modify the Acampora/ “Oliver”/Meier/ “Fudge Puppies” / Raimondi / Farid / Fessler combination which teaches the use of a dipping tray for simultaneously dipping multiple foods into the open container for coating and to use a robotic arm, such as that of Raimondi, to grasp a dipping tray that is insertable into an open container comprising a liquid, as taught by Farid and Storek, would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to provide an external coating simultaneously to a plurality of food items on a stick.  That is, since the combination already teaches automating the dipping of stick based foods, as taught by Raimondi, to use an automated robot to grasp a dipping tray having a plurality of stick based foods thereon, so as to dip the tray into the coating vessel, instead of individual foods on a stick, would have been obvious to one having ordinary skill in the art, for automating the dip coating of foods, where multiple foods can be dip coated simultaneously - thus increasing the efficiency of the process. 
Regarding a drying station, Raimondi is seen to suggest a drying station, such as offloading platform 108, where there can be some drying of the coated food thereon.  Additionally, Fessler teaches that the conveyor length can be accordingly adjusted to harden the coating, thus suggesting a drying station (see page 7, lines 1-4).  Farid also teaches that the tray should be allowed to rest to allow the coating layer to cool and harden (see paragraph 32) thus suggesting a drying station that secures the tray.  
To modify the combination which teaches automated dipping of a tray such as that of Farid, using automated robotic arms, such as that of Raimondi, and to provide a station at which the dip tray is secured would have been obvious to one having ordinary skill in the art, for the known purpose to allow the products to dry, cool and harden. 
Regarding claim 22, the product handle insertion mechanism as suggested by Meier is seen to operate to pick up handles, sticks or posts (since the purpose is to insert the stick into the food product) and “reliably” insert the handle, stick or post in each of the food products.  As Acampora already desires for automation to produce the stick product, to thus use a mechanism that can reliably insert the stick into the food would have been obvious to one having ordinary skill in the art for providing consistent automation.
Regarding claim 23, Acampora teaches injecting a filling into the raw dough or batter (see paragraph 6).  Regarding the filling occurring before the handle, stick or post is inserted at paragraph 78, Acampora teaches filling the mold with dough and filling and then discloses at paragraph 83 that a stick is positioned in the dough with subsequent addition of more dough, thus suggesting that the filling is injected into the dough or batter before the handle, stick or post is inserted.  Furthermore, a Acampora already teaches inserting of a stick into the raw product and cooking the raw product with the stick already therein, the particular order of inserting the filling and the stick is seen to have been an obvious rearrangement of steps that is not seen to provide a patentable distinction over the combination.
Regarding claim 24, Acampora teaches at paragraph 78 where a filling is injected into the dough, with subsequent addition of more dough (see paragraph 83) thus teaching injecting a filling into the raw dough or batter before the dough or the batter is baked or fried.
Regarding claim 25, Acampora’s mold, as shown in figure 1 can be construed as being a combination of shapes.  At paragraph 72, Acampora further teaches that the food product can have various shapes, thus suggesting the mold as being modifiable to take any other shape.  Polygonal or regular shapes, as taught by Acampora suggest/encompass rectangular and square shapes.
Regarding claim 26, Acampora teaches the mold is made of metal such as aluminum (see paragraph 105).
Regarding claim 27, as shown in figure 1, Acampora’s top and bottom mold are independent from one another. 
Regarding claim 28, the end opening of each mold as taught by Acampora, as discussed above with respect to claim 21, is seen to be operatively communicable with the handle.
Regarding claim 29, in view of the combination as applied to claim 21, the combination teaches a fully automated product handle insertion mechanism because in making the food products on a stick, there is an automated mechanism for inserting the handle/stick/post into the food.
Regarding claim 31, the dipping tray as taught by the combination comprises a plurality of product.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 21 above, and in further view of Choi (KR 100958742 Y1).
Regarding claim 30, which recites that the product handle insertion mechanism is partially automated, it is noted that as sticks would need to be loaded into the product handle insertion mechanism, it can be construed that the mechanism can also be partially automated due to requiring loading of sticks into the mechanism.  Nonetheless, Choi further evidences loading skewers into a magazine (see figure 5) which are then inserted into the food via automation (skewer input means 50; driving unit 137 which includes a speed reducer and a motor; see at least, lines 326-328, 342-344 of the machine translation).  Modification of the combination to use a magazine that provides automation to the handle insertion mechanism would thus have been obvious to one having ordinary skill in the art, based on known expedients for automating the insertion of a stick into a food product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grandi (US 5125328) discloses robotic arms for loading and unloading a container which can be dipped into liquids (see figure 1, item 6).  
Won (US 20040173103) discloses fully automated food preparation where manipulators can automatically immerse baskets into liquids (paragraph 108).
Machida (GB 2161294) discloses a robotic arm used for dipping a plurality of foods on a stick (figure 1, item 12).
Buguet (EP171338) discloses a tray that is dipped into a liquid for coating foods.
Cahlander (US 4922435), Gokey (US 5386762), Dong (US 7174830), Takata (US 20140031978) disclose robots for automated food preparation.
Campbell (US 2642029) discloses food dipping trays.
Wilkens (US 20110070342) discloses robotic arms used for manipulating food (paragraphs 11, 27-30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792